[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  July 11, 2006
                               No. 05-15063                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                   D. C. Docket No. 05-00038-CR-T-23-EAJ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DONALD BAKER,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (July 11, 2006)

Before ANDERSON, BIRCH and HILL, Circuit Judges.

PER CURIAM:

     Tracy Dreispul, counsel for Donald Baker in this direct criminal appeal, has
moved to withdraw from further representation of appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Baker’s convictions and sentences are

AFFIRMED.




                                          2